Citation Nr: 1824507	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD with anxiety disorder, to include motor tic disorder, panic attacks, and depressive disorder, prior to June 27, 2017, and to an evaluation in excess of 50 percent from that date.

3.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to February 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and October 2017 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran was scheduled for a hearing before a member of the Board in September 2017.  In an August 2017 correspondence, the Veteran withdrew his request for a Board hearing and requested that his appeal be decided based on the evidence of record.  Accordingly, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran raised the matter of unemployability due to his service-connected posttraumatic stress disorder (PTSD) in an October 2017 Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Therefore, the issue is raised by the record and is properly before the Board.  This issue will be addressed in the Remand section below.

In September 2015, the RO issued a rating decision that granted entitlement to service connection for anxiety disorder, to include motor tic disorder, panic attacks, and depressive disorder.  A 30 percent disability rating was assigned, effective May 22, 2012.  In May 2016, the Veteran filed a notice of disagreement contesting that initial rating.  After additional development, the RO issued an October 2017 rating decision that re-characterized the Veteran's service-connected psychiatric disorder as "posttraumatic stress disorder (PTSD) with anxiety disorder, to include motor tic disorder, panic attacks, and depressive disorder."  The October 2017 rating decision also increased the assigned disability rating from 30 to 50 percent, effective June 27, 2017.  

Later that same month, the Veteran filed a notice of disagreement indicating that he was seeking a maximum 100 percent disability rating for his service-connected PTSD with anxiety disorder, to include motor tic disorder, panic attacks, and depressive disorder.  He also submitted additional VA psychiatric treatment records in support of his claim for an increased disability rating and in support of his claim for a TDIU.  The RO has not yet sent the Veteran a statement of the case (SOC) regarding this issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Current Board policy is to decline jurisdiction over issues where, as here, the RO has acknowledged the notice of disagreement and is currently processing the appeal.  

However, because this increased rating claim is intertwined with the Veteran's TDIU claim, and in light of the procedural history of this case, here, the Board will take jurisdiction over this matter, as indicated above on the title page and in accordance with Manlincon.  This issue will be addressed in the Remand section below.

FINDING OF FACT

During the appeal period, the Veteran's hearing impairment was no worse than Level II hearing loss in the right ear and Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an initial compensable disability rating for his service-connected bilateral hearing loss.  In particular, the Veteran believes that the current severity of his hearing loss disability warrants a 30 percent rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss disabilities are rated by application of a mechanical process that is explained here.  Initially, VA must determine the Roman numerical designation for the degree of hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. 
 § 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85(h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  38 C.F.R. 
 § 4.85(b) (2017).

In instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. § 4.85(h), Table VIA (2017).  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  38 C.F.R. §§ 4.85(h); 4.86 (2017).

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85 (h), Table VII (2017). Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  38 C.F.R. § 4.85(e) (2017).

Service connection for the Veteran's bilateral hearing loss was established by a rating decision in June 2013.  An initial noncompensable (0 percent) disability rating was assigned for bilateral hearing loss, effective May 22, 2012, pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100. 

A review of the evidence of record reveals that the Veteran's service-connected bilateral hearing loss does not warrant a higher disability rating at any time during the appeal period.

In March 2013, the Veteran underwent a VA audiological examination.  During that examination, decibel loss was tested at the following pure tone thresholds: 1000, 2000, 3000, and 4000 Hertz.  For the right ear, decibel loss at those frequencies was 25, 20, 20, and 45, respectively, with an average loss of 28 decibels.  In the left ear, decibel loss at those frequencies was 20, 20, 30, and 65, respectively, with an average loss of 34 decibels.  Speech discrimination was 88 percent in the right ear and 86 percent in the left ear.  The VA examiner diagnosed the Veteran has having bilateral sensorineural hearing loss in the frequency range of 500-4000 Hertz and 6000 Hertz or higher.  The examiner also noted that the Veteran's hearing loss impacted his conditions of daily life, including his ability to work.  This was based on the Veteran's report that he cannot effectively hear speech when there is background noise.

Based on the March 2013 examination findings, the pure tone threshold average of 28 decibels for the right ear, along with a speech discrimination percentage of 88 for the right ear, warrants a designation of Roman Numeral II under Table I of 38 C.F.R. § 4.85.  Likewise, the pure tone threshold average of 34 decibels for the left ear, along with a speech percentage of 86 percent for the left ear, warrants a designation of Roman Numeral II under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, either ear can be used as the poorer ear because they both equate to the same Roman numeral.  Thus, a 0 percent evaluation is derived from Table VII by intersecting Roman Numeral II (the better ear), with Roman Numeral II (the poorer ear).  38 C.F.R. § 4.86, Diagnostic Code 6100.  Moreover, audiological testing did not show that the pure tone thresholds at all four specified frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more, nor that a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. Thus, an exceptional pattern of hearing impairment is not shown and 38 C.F.R. § 4.86 is not applicable.

In March 2015, the Veteran was afforded another VA audiological examination.  During that examination, decibel loss was tested at the following pure tone thresholds: 1000, 2000, 3000, and 4000 Hertz.  For the right ear, decibel loss at those frequencies was 25, 25, 25, and 50, respectively, with an average loss of 31 decibels.  In the left ear, decibel loss at those frequencies was 20, 25, 35, and 65, respectively, with an average loss of 36 decibels.  Speech discrimination was 98 percent in the right ear and 96 percent in the left ear.  The VA examiner diagnosed the Veteran has having bilateral sensorineural hearing loss in the frequency range of 500-4000 Hertz and 6000 Hertz or higher.  The examiner also noted that the Veteran's hearing loss impacted his conditions of daily life, including his ability to work.

Based on the March 2015 examination findings, the pure tone threshold average of 31 decibels for the right ear, along with a speech discrimination percentage of 98 for the right ear, warrants a designation of Roman Numeral I under Table I of 38 C.F.R. § 4.85.  Likewise, the pure tone threshold average of 36 decibels for the left ear, along with a speech percentage of 96 percent for the left ear, warrants a designation of Roman Numeral I under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, either ear can be used as the poorer ear because they both equate to the same Roman numeral.  Thus, a 0 percent evaluation is derived from Table VII by intersecting Roman numeral I (the better ear), with Roman numeral I (the poorer ear).  38 C.F.R. § 4.86, Diagnostic Code 6100.  Furthermore, audiological testing did not show that the pure tone thresholds at all four specified frequencies 1000, 2000, 3000, and 4000 Hertz were 55 decibels or more, nor that a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. Thus, an exceptional pattern of hearing impairment is not shown and 38 C.F.R. § 4.86 is not applicable.

Based on a longitudinal review of the record, the Veteran's claim for an increased initial disability must be denied.  The Board finds that the Veteran's bilateral hearing loss clearly warrants a noncompensable (0 percent) rating.  The Board is cognizant of the Veteran's reported difficulties in hearing, especially in the presence of background noise.  Still, the application of the diagnostic criteria to the evidence at hand clearly establishes that the criteria for a higher disability rating were simply not met at any time during the appeal period. 

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing is worse than his current ratings.  The Board does not discount the difficulties the Veteran has with his hearing acuity; however, it has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.  Here, the objective medical evidence of record consists of two VA audiological examinations.  Even with resolving all reasonable doubt in favor of the Veteran, the Veteran's hearing loss does not rise to the level of a compensable rating at any time during the appeal period.  See 38 C.F.R. § 4.85.

Finally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).   

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against an initial compensable disability rating for the Veteran's service connected bilateral hearing loss disability.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

An initial compensable disability rating for service-connected bilateral hearing loss is denied.


REMAND

The RO must issue the Veteran a statement of the case (SOC) addressing whether the Veteran is entitled to an evaluation in excess of 30 percent for service-connected PTSD with anxiety disorder, to include motor tic disorder, panic attacks, and depressive disorder, prior to June 27, 2017, and to an evaluation in excess of 50 percent from that date.  If, and only if, the Veteran files a timely substantive appeal (VA Form 9) should the RO return the appeal to the Board for appellate review.

Additionally, the evidence of record raises a claim of entitlement to TDIU.  Rice, 22 Vet. App. 447.  As noted above, the Veteran claims that he unable to obtain and maintain substantially gainful employment due to his service-connected PTSD.  The Board thus finds that he has reasonably raised a claim for a TDIU per Rice; however, a remand is required prior to adjudication of the claim for a TDIU.  The RO has not yet addressed the Veteran's TDIU claim in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must issue the Veteran a statement of the case (SOC) addressing whether the Veteran is entitled to an evaluation in excess of 30 percent for service-connected PTSD with anxiety disorder, to include motor tic disorder, panic attacks, and depressive disorder, prior to June 27, 2017, and to an evaluation in excess of 50 percent from that date.  If, and only if, the Veteran files a timely substantive appeal (VA Form 9) should the RO return the appeal to the Board for appellate review.

2.  Complete any additional development necessary regarding the Veteran's claim seeking entitlement to a TDIU.  Then, readjudicate the Veteran's remaining claims on appeal, to include entitlement to a TDIU.  In doing so, the RO should consider the recent evidence submitted by the Veteran in support of his claims, to include the June 2017 psychology general note addressing the current occupational and social impairment caused by the Veteran's service-connected psychiatric disorder, as well as the impact of this disorder on the Veteran's ability to obtain and maintain substantially gainful employment.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case. Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


